

Exhibit 10.5
PARTIAL TERMINATION OF AND SEVENTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 4)


THIS PARTIAL TERMINATION OF AND SEVENTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 4) (this “Amendment”) is made and entered into as of
September 17, 2019, by and among each of the parties identified on the signature
page hereof as a landlord (collectively, “Landlord”) and each of the parties
identified on the signature page hereof as a tenant (jointly and severally,
“Tenant”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Master Lease Agreement
(Lease No. 4), dated as of August 4, 2009, as amended by that certain First
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of October 1, 2009, that certain Partial Termination of and Second Amendment to
Amended and Restated Master Lease Agreement (Lease No. 4), dated as of May 1,
2011, that certain Third Amendment to Amended and Restated Master Lease
Agreement (Lease No. 4), dated as of June 20, 2011, that certain Fourth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of August 31, 2012, that certain Fifth Amendment to Amended and Restated Master
Lease Agreement (Lease No. 4), dated as of July 10, 2014 and that certain Sixth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of January 1, 2018 (as so amended, the “Lease”), Landlord leases to Tenant, and
Tenant leases from Landlord, the Leased Property (this and other capitalized
terms used but not otherwise defined herein having the meanings given such terms
in the Lease), all as more particularly described in the Lease; and
WHEREAS, the Lease was further modified by that certain Transaction Agreement,
dated as of April 1, 2019, between Five Star Senior Living Inc., on behalf of
itself and certain of its subsidiaries, and Senior Housing Properties Trust, on
behalf of itself and certain of its subsidiaries (the “Transaction Agreement”);
and
WHEREAS, simultaneously herewith, SPTIHS Properties Trust is selling the real
property and related improvements known as the WestRidge Quality Care &
Rehabilitation located at 600 Manor Drive, Clarinda, Iowa, as more particularly
described on Exhibit A-7 to the Lease (the “WestRidge Property”);
WHEREAS, in connection with the foregoing, SPTIHS Properties Trust and the other
entities comprising Landlord and Five Star Quality Care Trust and the other
entities comprising Tenant wish to amend the Lease to terminate the Lease with
respect to the WestRidge Property;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, effective as
of the date hereof, as follows:
1.    Partial Termination of Lease. The Lease is terminated with respect to the
WestRidge Property and neither Landlord nor Tenant shall have any further rights
or liabilities thereunder with respect to the WestRidge Property from and after
the date hereof, except for those rights and liabilities which by their terms
survive the termination of the Lease.





--------------------------------------------------------------------------------




2.    Minimum Rent. The defined term “Minimum Rent” set forth in Section 1.68 of
the Lease is hereby reduced by the sum of Twelve Thousand One Hundred
Sixty-Three and 91/100 Dollars ($12,163.91) per month in accordance with Section
2.1(1)(b) of the Transaction Agreement.
8.    Schedule 1. Schedule 1 to the Lease is deleted in its entirety and
replaced with Schedule 1 attached hereto.
9.    Exhibit A. Exhibit A to the Lease is amended by deleting Exhibit A-7
attached thereto in its entirety and replacing it with “Intentionally Deleted”.
10.    Ratification. As amended hereby, the Lease is hereby ratified and
confirmed.


[Remainder of page intentionally left blank; Signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as a sealed instrument as of the date first above written.
LANDLORD:
 
 
 
 
CCOP SENIOR LIVING LLC
SNH CHS PROPERTIES TRUST
SNH NS PROPERTIES TRUST
SNH SOMERFORD PROPERTIES TRUST
SNH/LTA PROPERTIES GA LLC
SNH/LTA PROPERTIES TRUST
SNH/LTA SE HOME PLACE NEW BERN LLC
SNH/LTA SE MCCARTHY NEW BERN LLC
SPTIHS PROPERTIES TRUST
 
 
 
 
By:
/s/ Jennifer F. Francis    
 
Jennifer F. Francis
 
President of each of the foregoing entities
 
 
 
TENANT:
 
FIVE STAR QUALITY CARE - NS TENANT, LLC
FIVE STAR QUALITY CARE TRUST
FS TENANT HOLDING COMPANY TRUST
FVE SE HOME PLACE NEW BERN LLC
FVE SE MCCARTHY NEW BERN LLC
 
By:
/s/ Katherine E. Potter    
 
Katherine E. Potter
 
President of each of the foregoing entities



[Signature Page to Partial Termination of and Seventh Amendment to Amended and
Restated Master Lease Agreement (Lease No. 4)]







--------------------------------------------------------------------------------






    
SCHEDULE 1


PROPERTY-SPECIFIC INFORMATION


Exhibit
Property Address
Base Gross Revenues
(Calendar Year)
Base Gross Revenues
(Dollar Amount)
Commencement
Date
Interest Rate
A-1
Somerford Place - Stockton
3530 Deer Park Drive
Stockton, CA 95219
2009
$3,515,630
03/31/2008
8%
A-2
La Villa Grande Care Center
2501 Little Bookcliff Drive
Grand Junction, CO 81501
2005
$5,205,189
12/31/2001
10%
A-3
Court at Palm-Aire
2701 North Course Drive
Pompano Beach, FL 33069
2007
$12,992,201
09/01/2006
8.25%
A-4
Home Place of New Bern
1309 McCarthy Boulevard
New Bern, NC 28562
2012
$2,742,228
06/20/2011
7.50%
A-5
McCarthy Court I
1321 McCarthy Blvd
New Bern, NC 28562
2012
$3,050,293*
6/20/2011
7.50%
A-6
Northlake Gardens
1300 Montreal Road
Tucker, GA 30084
2006
$2,240,421
06/03/2005
9%
A-7
Intentionally deleted.
N/A
N/A
N/A
N/A
A-8
Brenden Gardens
900 Southwind Road
Springfield, IL 62703
2007
$1,802,414
09/01/2006
8.25%
A-9
Overland Park Place
6555 West 75th Street
Overland Park, KS 66204
2005
$2,539,735
10/25/2002
10%
A-10
Morningside of Mayfield
1517 West Broadway
Mayfield, KY 42066
2006
$1,197,256
11/19/2004
9%
A-11
The Neighborhood of Somerset
100 Neighborly Drive
Somerset, KY 42503
2007
$1,893,629
11/05/2006
8.25%
A-12
Centennial Park Retirement Village
510 Centennial Circle
North Platte, NE 69101
2009
$6,624,481
02/17/2008
8%
A-13
Westgate Assisted Living
3030 South 80th Street
Omaha, NE 68124
2006
$2,210,173
06/03/2005
9%
A-14
NewSeasons at Cherry Hill
490 Cooper Landing Road
Cherry Hill, NJ 08002
2018
TBD
12/29/2003
10%
A-15
NewSeasons at Mount Arlington
2 Hillside Drive
Mount Arlington, NJ 07856
2018
TBD
12/29/2003
10%
A-16
NewSeasons at New Britain
800 Manor Drive
Chalfont, PA 18914
2018
TBD
12/29/2003
10%
A-17
NewSeasons at Clarks Summit
950 Morgan Highway
Clarks Summit, PA 18411
2018
TBD
12/29/2003
10%
A-18
NewSeasons at Exton
600 North Pottstown Pike
Exton, PA 19341
2018
TBD
12/29/2003
10%
A-19
NewSeasons at Glen Mills (Concordville)
242 Baltimore Pike
Glen Mills, PA 19342
2018
TBD
12/29/2003
10%
A-20
NewSeasons at Tiffany Court
700 Northampton Street
Kingston, PA 18704
2018
TBD
12/29/2003
10%






--------------------------------------------------------------------------------





A-21
Morningside of Greenwood
116 Enterprise Court
Greenwood, SC 29649
2006
$1,322,836
06/03/2005
9%
A-22
Montevista at Coronado
1575 Belvidere Street
El Paso, TX 79912
2005
$8,149,609
01/11/2002
10%
A-23
Dominion Village at Poquoson
531 Wythe Creek Road
Poquoson, VA 23662
2005
$1,359,832
5/30/2003
10%
A-24
Morningside in the West End
3000 Skipwith Road
Richmond, VA 23294
2006
$3,792,363
11/19/2004
9%
A-25
Worland Healthcare &
Rehabilitation Center
1901 Howell Avenue
Worland, WY 82401
2005
$3,756,035
12/31/2001
10%
A-26
Brandon Woods at Alvamar
1501 Inverness Drive
Lawrence, KS 66047
2010
$14,988,426
10/01/2009
8.75%
A-27
McCarthy Court II
1325 McCarthy Boulevard
New Bern, North Carolina
2012
$3,050,293*
06/20/2011
7.5%
A-28
Remington Club I & II
16925 and 16916 Hierba Drive
San Diego, CA 92128
2005
$20,853,252
01/11/2002
10.0%
A-29
Savannah Square
One Savannah Square Drive
Savannah, GA 31406
2007
$6,931,887
10/01/2006
9.0%
A-30
Morningside of Bellgrade
2800 Polo Parkway
Midlothian, VA 23113
2006
$4,992,156
11/19/2004
9.0%





* Base Gross Revenues (and Gross Revenues) for McCarthy Court I and McCarthy
Court II are combined.







